

115 HR 4276 IH: Safeguarding Election Infrastructure Act of 2017
U.S. House of Representatives
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4276IN THE HOUSE OF REPRESENTATIVESNovember 7, 2017Mrs. Dingell introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Help America Vote Act of 2002 to require voting systems used in elections for Federal
			 office to produce a voter-verified, auditable paper record of the votes
			 cast in such elections, to require State election officials to audit the
			 results of such elections prior to certifying the results, to provide
			 grants to States to improve voting system security, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Safeguarding Election Infrastructure Act of 2017. 2.Requiring use of voting systems capable of producing voter-verified, auditable paper record in elections for Federal office (a)Moratorium on acquisition of certain direct recording electronic voting systems and certain other voting systemsSection 301 of the Help America Vote Act of 2002 (52 U.S.C. 21081) is amended—
 (1)by redesignating subsections (c) and (d) as subsections (d) and (e); and (2)by inserting after subsection (b) the following new subsection:
					
						(c)Moratorium on acquisition of certain direct recording electronic voting systems and certain other
 voting systemsBeginning on the date of the enactment of the Safeguarding Election Infrastructure Act of 2017, no State or jurisdiction may purchase or otherwise acquire for use in an election for Federal office a direct recording electronic voting system or other electronic voting system that does not produce a voter-verified paper record as required by section 301(a)(2) (as amended by such Act)..
				(b)Paper ballot and manual counting requirements
 (1)In generalSection 301(a)(2) of such Act (52 U.S.C. 21081(a)(2)) is amended to read as follows:  (2)Paper ballot requirement (A)Voter-verified paper ballots (i)Paper ballot requirement (I)The voting system shall require the use of an individual, durable, voter-verified, paper ballot of the voter’s vote that shall be marked and made available for inspection and verification by the voter before the voter’s vote is cast and counted, and which shall be counted by hand or read by an optical character recognition device or other counting device. For purposes of this subclause, the term individual, durable, voter-verified, paper ballot means a paper ballot marked by the voter by hand or a paper ballot marked through the use of a nontabulating ballot marking device or system, so long as the voter shall have the option to mark his or her ballot by hand (or, in the case of an individual with a disability, by such alternative method as the election official shall establish that provides an equivalent opportunity, including with privacy and independence, as for other voters).
 (II)The voting system shall provide the voter with an opportunity to correct any error on the paper ballot before the permanent voter-verified paper ballot is preserved in accordance with clause (ii).
 (III)The voting system shall not preserve the voter-verified paper ballots in any manner that makes it possible, at any time after the ballot has been cast, to associate a voter with the record of the voter’s vote without the voter’s consent.
 (ii)Preservation as official recordThe individual, durable, voter-verified, paper ballot used in accordance with clause (i) shall constitute the official ballot and shall be preserved and used as the official ballot for purposes of any recount or audit conducted with respect to any election for Federal office in which the voting system is used.
								(iii)Manual counting requirements for recounts and audits
 (I)Each paper ballot used pursuant to clause (i) shall be suitable for a manual audit, and shall be counted by hand in any recount or audit conducted with respect to any election for Federal office.
 (II)In the event of any inconsistencies or irregularities between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified, paper ballots used pursuant to clause (i), and subject to subparagraph (B), the individual, durable, voter-verified, paper ballots shall be the true and correct record of the votes cast.
 (iv)Application to all ballotsThe requirements of this subparagraph shall apply to all ballots cast in elections for Federal office, including ballots cast by absent uniformed services voters and overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act and other absentee voters.
								(B)Special rule for treatment of disputes when paper ballots have been shown to be compromised
 (i)In generalIn the event that— (I)there is any inconsistency between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified, paper ballots used pursuant to subparagraph (A)(i) with respect to any election for Federal office; and
 (II)it is demonstrated by clear and convincing evidence (as determined in accordance with the applicable standards in the jurisdiction involved) in any recount, audit, or contest of the result of the election that the paper ballots have been compromised (by damage or mischief or otherwise) and that a sufficient number of the ballots have been so compromised that the result of the election could be changed,
									the determination of the appropriate remedy with respect to the election shall be made in
			 accordance with applicable State law, except that the electronic tally
			 shall not be used as the exclusive basis for determining the official
 certified result.(ii)Rule for consideration of ballots associated with each voting machineFor purposes of clause (i), only the paper ballots deemed compromised, if any, shall be considered in the calculation of whether or not the result of the election could be changed due to the compromised paper ballots..
 (2)Conforming amendment clarifying applicability of alternative language accessibilitySection 301(a)(4) of such Act (52 U.S.C. 21081(a)(4)) is amended by inserting (including the paper ballots required to be used under paragraph (2)) after voting system. (3)Other conforming amendmentsSection 301(a)(1) of such Act (52 U.S.C. 21081(a)(1)) is amended—
 (A)in subparagraph (A)(i), by striking counted and inserting counted, in accordance with paragraphs (2) and (3); (B)in subparagraph (A)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3);
 (C)in subparagraph (A)(iii), by striking counted each place it appears and inserting counted, in accordance with paragraphs (2) and (3); and (D)in subparagraph (B)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3).
 (c)Effective dateSection 301(d) of such Act (52 U.S.C. 21081(d)) is amended by striking the period at the end and inserting the following: , or, in the case of the requirements of this section which are first imposed on a State or jurisdiction pursuant to the amendments made by section 2 of the Safeguarding Election Infrastructure Act of 2017, with respect to voting systems used for elections held on or after the expiration of the 1-year period which begins on the date of the enactment of such Act.
			3.Mandatory manual audits of results of Federal elections
 (a)Requiring audits of resultsTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by adding at the end the following new subtitle:
				
					CMandatory manual audits
						321.Requiring audits of results of elections
							(a)Requiring Audits
 (1)In generalIn accordance with this subtitle, each State shall administer, without advance notice to the precincts or alternative audit units selected, audits of the results of all elections for Federal office held in the State (and, at the option of the State or jurisdiction involved, of elections for State and local office held at the same time as such election) consisting of random hand counts of the voter-verified paper ballots required to be used and preserved pursuant to section 301(a)(2).
 (2)Exception for certain electionsA State shall not be required to administer an audit of the results of an election for Federal office under this subtitle if the winning candidate in the election—
 (A)had no opposition on the ballot; or (B)received 59 percent or more of the total number of votes cast in the election, as determined on the basis of the final unofficial vote count.
 (b)Determination of Entity Conducting Audits; Application of GAO Independence StandardsThe State shall administer audits under this subtitle through an entity selected for such purpose by the State in accordance with such criteria as the State considers appropriate consistent with the requirements of this subtitle, except that the entity must meet the general standards established by the Comptroller General and as set forth in the Comptroller General’s Government Auditing Standards to ensure the independence (including, except as provided under section 323(b), the organizational independence) of entities performing financial audits, attestation engagements, and performance audits.
 (c)References to Election AuditorIn this subtitle, the term Election Auditor means, with respect to a State, the entity selected by the State under subsection (b). 322.Number of ballots counted under audit (a)In GeneralExcept as provided in subsection (b), the number of voter-verified paper ballots which will be subject to a hand count administered by the Election Auditor of a State under this subtitle with respect to an election shall be determined as follows:
 (1)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is less than 1 percent of the total votes cast in that election, the hand counts of the voter-verified paper ballots shall occur in at least 10 percent of all precincts or equivalent locations (or alternative audit units used in accordance with the method provided for under subsection (b)) in the congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office).
 (2)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is greater than or equal to 1 percent but less than 2 percent of the total votes cast in that election, the hand counts of the voter-verified paper ballots shall occur in at least 5 percent of all precincts or equivalent locations (or alternative audit units used in accordance with the method provided for under subsection (b)) in the congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office).
 (3)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is equal to or greater than 2 percent of the total votes cast in that election, the hand counts of the voter-verified paper ballots shall occur in at least 3 percent of all precincts or equivalent locations (or alternative audit units used in accordance with the method provided for under subsection (b)) in the congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office).
								(b)Use of Alternative Mechanism
 (1)Permitting use of alternative mechanismNotwithstanding subsection (a), a State may adopt and apply an alternative mechanism to determine the number of voter-verified paper ballots which will be subject to the hand counts required under this subtitle with respect to an election, so long as the alternative mechanism uses the voter-verified paper ballots to conduct the audit and the National Institute of Standards and Technology determines that the alternative mechanism is in accordance with the principles set forth in paragraph (2).
 (2)Principles for approvalIn approving an alternative mechanism under paragraph (1), the National Institute of Standards and Technology shall ensure that the audit procedure will have the property that for each election—
 (A)the alternative mechanism will be at least as statistically effective in ensuring the accuracy of the election results as the procedures under this subtitle; or
 (B)the alternative mechanism will achieve at least a 95 percent confidence interval (as determined in accordance with criteria set forth by the National Institute of Standards and Technology) with respect to the outcome of the election.
 (3)Deadline for response; reasons for denialThe Director of the National Institute of Standards and Technology shall make a determination regarding a State’s request to approve an alternative mechanism under paragraph (1) not later than 30 days after receiving the State’s request. If the Director rejects such a request, the Director shall provide the State with the reasons for the rejection in writing.
								323.Process for administering audits
 (a)In GeneralThe Election Auditor of a State shall administer an audit under this section of the results of an election in accordance with the following procedures:
 (1)Within 24 hours after the State announces the final unofficial vote count (as defined by the State) in each precinct in the State, the Election Auditor shall—
 (A)determine and then announce publicly the precincts or equivalent locations (or alternative audit units used in accordance with the method provided under section 322(b)) in the State in which it will administer the audits; and
 (B)with respect to votes cast at the precinct or equivalent location on or before the date of the election (other than provisional ballots described in paragraph (2)), begin to administer the hand count of the votes on the voter-verified paper ballots required to be used and preserved under section 301(a)(2)(A) and the comparison of the count of the votes on those ballots with the final unofficial count of such votes as announced by the State.
 (2)With respect to votes cast other than at the precinct on the date of the election (other than votes cast by provisional ballot on the date of the election which are certified and counted by the State on or after the date of the election), including votes cast by absent uniformed services voters and overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act, the Election Auditor shall administer the hand count of the votes on the applicable voter-verified paper ballots required to be produced and preserved under section 301(a)(2)(A) and the comparison of the count of the votes on those ballots with the final unofficial count of such votes as announced by the State.
 (b)Use of personnelIn administering the audits, the Election Auditor may utilize the services of the personnel of the State or jurisdiction, including election administration personnel and poll workers, without regard to whether or not the personnel have professional auditing experience.
 (c)LocationThe Election Auditor shall administer an audit of an election— (1)at the location where the ballots cast in the election are stored and counted after the date of the election or such other appropriate and secure location agreed upon by the Election Auditor and the individual that is responsible under State law for the custody of the ballots; and
 (2)in the presence of the personnel who under State law are responsible for the custody of the ballots.
 (d)Special rule in case of delay in reporting absentee vote countIn the case of a State in which the final count of absentee and provisional votes is not announced until after the date of the election, the Election Auditor shall initiate the process described in subsection (a) for administering the audit not later than 24 hours after the State announces the final unofficial vote count for the votes cast at the precinct or equivalent location on or before the date of the election, and shall initiate the administration of the audit of the absentee and provisional votes pursuant to subsection (a)(2) not later than 24 hours after the State announces the final unofficial count of such votes.
							(e)Additional Audits if Cause Shown
 (1)In generalIf the Election Auditor finds that any of the hand counts administered under this section do not match the final unofficial tally of the results of an election, the Election Auditor shall administer hand counts under this section of such additional precincts (or alternative audit units) as the Election Auditor considers appropriate to resolve any concerns resulting from the audit and ensure the accuracy of the election results.
 (2)Establishment and publication of procedures governing additional auditsNot later than June 1, 2020, each State shall establish and publish procedures for carrying out the additional audits under this subsection, including the means by which the State shall resolve any concerns resulting from the audit with finality and ensure the accuracy of the election results.
 (f)Public Observation of AuditsEach audit conducted under this section shall be conducted in a manner that allows public observation of the entire process.
							324.Selection of precincts
 (a)In GeneralExcept as provided in subsection (c), the selection of the precincts or alternative audit units in the State in which the Election Auditor of the State shall administer the hand counts under this subtitle shall be made by the Election Auditor on a random basis, in accordance with procedures adopted by the National Institute of Standards and Technology, except that at least one precinct shall be selected at random in each county, with additional precincts selected by the Election Auditor at the Auditor’s discretion.
 (b)Public SelectionThe random selection of precincts under subsection (a) shall be conducted in public, at a time and place announced in advance.
 (c)Mandatory Selection of Precincts Established Specifically for Absentee BallotsIf a State does not sort absentee ballots by precinct and include those ballots in the hand count with respect to that precinct, the State shall create absentee ballot precincts or audit units which are of similar size to the average precinct or audit unit in the jurisdiction being audited, and shall include those absentee precincts or audit units among the precincts in the State in which the Election Auditor shall administer the hand counts under this subtitle.
 (d)Deadline for Adoption of Procedures by CommissionThe National Institute of Standards and Technology shall adopt the procedures described in subsection (a) not later than October 1, 2019, and shall publish them in the Federal Register upon adoption.
							325.Publication of results
 (a)Submission to CommissionAs soon as practicable after the completion of an audit under this subtitle, the Election Auditor of a State shall submit to the Commission the results of the audit, and shall include in the submission a comparison of the results of the election in the precinct as determined by the Election Auditor under the audit and the final unofficial vote count in the precinct as announced by the State and all undervotes, overvotes, blank ballots, and spoiled, voided, or cancelled ballots, as well as a list of any discrepancies discovered between the initial, subsequent, and final hand counts administered by the Election Auditor and such final unofficial vote count and any explanation for such discrepancies, broken down by the categories of votes described in paragraphs (1)(B) and (2) of section 323(a).
 (b)Publication by CommissionImmediately after receiving the submission of the results of an audit from the Election Auditor of a State under subsection (a), the Commission shall publicly announce and publish the information contained in the submission.
							(c)Delay in certification of results by State
 (1)Prohibiting certification until completion of auditsNo State may certify the results of any election which is subject to an audit under this subtitle prior to—
 (A)the completion of the audit (and, if required, any additional audit conducted under section 323(e)(1)) and the announcement and submission of the results of each such audit to the Commission for publication of the information required under this section; and
 (B)the completion of any procedure established by the State pursuant to section 323(e)(2) to resolve discrepancies and ensure the accuracy of results.
 (2)Deadline for completion of audits of Presidential electionsIn the case of an election for electors for President and Vice President which is subject to an audit under this subtitle, the State shall complete the audits and announce and submit the results to the Commission for publication of the information required under this section in time for the State to certify the results of the election and provide for the final determination of any controversy or contest concerning the appointment of such electors prior to the deadline described in section 6 of title 3, United States Code.
								326.Payments to States
 (a)Payments for Costs of Conducting AuditsIn accordance with the requirements and procedures of this section, the Commission shall make a payment to a State to cover the costs incurred by the State in carrying out this subtitle with respect to the elections that are the subject of the audits conducted under this subtitle.
							(b)Certification of Compliance and Anticipated Costs
 (1)Certification requiredIn order to receive a payment under this section, a State shall submit to the Commission, in such form as the Commission may require, a statement containing—
 (A)a certification that the State will conduct the audits required under this subtitle in accordance with all of the requirements of this subtitle;
 (B)a notice of the reasonable costs incurred or the reasonable costs anticipated to be incurred by the State in carrying out this subtitle with respect to the elections involved; and
 (C)such other information and assurances as the Commission may require. (2)Amount of paymentThe amount of a payment made to a State under this section shall be equal to the reasonable costs incurred or the reasonable costs anticipated to be incurred by the State in carrying out this subtitle with respect to the elections involved, as set forth in the statement submitted under paragraph (1).
 (3)Timing of noticeThe State may not submit a notice under paragraph (1) until candidates have been selected to appear on the ballot for all of the elections for Federal office which will be the subject of the audits involved.
 (c)Timing of PaymentsThe Commission shall make the payment required under this section to a State not later than 30 days after receiving the notice submitted by the State under subsection (b).
 (d)Recoupment of OverpaymentsNo payment may be made to a State under this section unless the State agrees to repay to the Commission (for deposit in the general fund of the Treasury) the excess (if any) of—
 (1)the amount of the payment received by the State under this section with respect to the elections involved; over
 (2)the actual costs incurred by the State in carrying out this subtitle with respect to the elections involved.
								(e)Authorization of Appropriations
 (1)In generalThere is authorized to be appropriated to the Commission for fiscal year 2020 and each succeeding fiscal year $45,000,000 for payments under this section.
 (2)Continuing availability of amounts appropriatedAny amount appropriated for a fiscal year pursuant to the authorization under paragraph (1) shall remain available until expended.
								327.Exception for elections subject to recount under State law prior to certification
 (a)ExceptionThis subtitle does not apply to any election for which a recount under State law will commence prior to the certification of the results of the election, including but not limited to a recount required automatically because of the margin of victory between the 2 candidates receiving the largest number of votes in the election, but only if each of the following applies to the recount:
 (1)The recount commences prior to the determination and announcement by the Election Auditor under section 323(a)(1) of the precincts in the State in which it will administer the audits under this subtitle.
 (2)If the recount would apply to fewer than 100 percent of the ballots cast in the election— (A)the number of ballots counted will be at least as many as would be counted if an audit were conducted with respect to the election in accordance with this subtitle; and
 (B)the selection of the precincts in which the recount will be conducted will be made in accordance with the random selection procedures applicable under section 324.
 (3)The recount for the election meets the requirements of section 323(f) (relating to public observation).
 (4)The State meets the requirements of section 325 (relating to the publication of results and the delay in the certification of results) with respect to the recount.
 (b)Clarification of Effect on Other RequirementsNothing in this section may be construed to waive the application of any other provision of this Act to any election (including the requirement set forth in section 301(a)(2) that the voter-verified paper ballots serve as the vote of record and shall be counted by hand in all audits and recounts, including audits and recounts described in this subtitle).
 328.Effective dateThis subtitle shall apply with respect to the regularly scheduled general elections for Federal office held in November 2020 and each succeeding election for Federal office.
						.
 (b)Availability of enforcement under Help America Vote Act of 2002Section 401 of such Act (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting title III. (c)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to title III the following:
				
					
						Subtitle C—Mandatory Manual Audits
						Sec. 321. Requiring audits of results of elections.
						Sec. 322. Number of ballots counted under audit.
						Sec. 323. Process for administering audits.
						Sec. 324. Selection of precincts.
						Sec. 325. Publication of results.
						Sec. 326. Payments to States.
						Sec. 327. Exception for elections subject to recount under State law prior to certification.
						Sec. 328. Effective date..
			4.Incentives to States to improve voting system security
 (a)Grants from Election Assistance CommissionSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following new part:
				
					7Payments for Improving Voting System Security
						297.Incentives for States to improve voting system security
							(a)Grants authorized
 (1)In generalFrom the amounts made available under section 297E for a fiscal year and not reserved under section (b) of such section, the Commission shall award grants on a competitive basis to States in accordance with section 297B.
 (2)Number of grantsA State may not receive more than 1 grant under this part for a fiscal year. (b)Use of fundsEach State that receives a grant under this part shall use the funds provided by the grant to carry out the State's grant implementation plan described in section 297A(b).
							297A.Criteria for awarding grants
 (a)ApplicationsEach State that desires to receive a grant under this part shall submit an application to the Commission at such time, in such manner, and containing such information as the Commission may reasonably require. At a minimum, each such application shall include each of the following:
 (1)The grant implementation plan described in subsection (b). (2)Evidence of established conditions of innovation and reform in providing voting system security and the State’s proposed plan for implementing additional conditions.
 (3)Evidence of collaboration between relevant stakeholders in developing the grant implementation plan described in subsection (b).
 (4)Annual performance measures and targets for the activities carried out with the grant. (5)A description of the State’s plan to conduct a rigorous evaluation of the effectiveness of the activities carried out with the grant.
 (b)Grant implementation planThe grant implementation plan described in this subsection is a plan developed by the State for using funds provided by the grant to carry out some or all of the following, and to otherwise meet the requirements of section 301 which are first imposed on a State or jurisdiction pursuant to the amendments made by section 2 of the Safeguarding Election Infrastructure Act of 2017, during the grant implementation period:
 (1)Providing voting machines that are less than 10 years old as of the date on which the State submits its application for the grant under subsection (a).
 (2)Updating voting equipment to provide a verifiable paper trail at polling stations. (3)Implementing strong chain of custody procedures for the physical security of voting equipment and paper records at all stages of the process.
 (4)Conducting pre-election testing on every voting machine and ensuring paper ballots are available wherever electronic machines are used.
 (5)Keeping offline backups of voter registration lists. (6)Providing a secure voter registration database that logs requests submitted to the database.
 (7)Publishing and enforcing a policy detailing use limitations and security safeguards to protect voters’ personal information in the voter registration process.
 (8)Providing secure processes and procedures for reporting vote tallies. (9)Providing a secure platform for disseminating vote totals.
 (c)Grant implementation period definedIn this part, the grant implementation period with respect to a grant is the 4-year period which begins on the first day of the fiscal year for which the grant is awarded.
							297B.Criteria for evaluating applications
 (a)Award basisThe Commission shall award grants to States under this part on a competitive basis, based on the quality of the State’s application submitted under section 297A, including—
 (1)the quality and likelihood of success of the State’s grant implementation plan described in section 297A(b), including the State’s capacity to implement the plan and evidence of collaboration as described in paragraph (3) of section 297A(a);
 (2)the State’s record of, and commitment to, establishing conditions for innovation and reform, as described in paragraph (2) of section 297A(a); and
 (3)the State’s evaluation plan as described in paragraph (5) of section 297A(a). (b)Special rule for States receiving grants in previous fiscal yearsIn the case of a State that received a grant under this part in a previous fiscal year, the Commission may not award a grant under this part to the State for any subsequent fiscal year unless the State demonstrates to the satisfaction of the Commission that—
 (1)the State made sufficient progress in carrying out the grant implementation plan for that previous fiscal year at a rate that will enable the State to fully implement the plan prior to the end of the grant implementation period for that plan; or
 (2)the State made sufficient progress in meeting the performance measures and targets for the programs and activities funded by the grant (as established by the State under section 297C) to enable the State to fully meet such measures and targets prior to the end of the grant implementation period for that plan.
 (c)ExplanationThe Commission shall publish an explanation of how the application review process under this subsection will ensure an equitable and objective evaluation based on the criteria described in subsection (a) and the special rule described in subsection (b).
 297C.Establishment of performance measures and targetsEach State receiving a grant under this part shall establish performance measures and targets approved by the Commission for the programs and activities carried out with the funds provided by the grant.
						297D.Reporting requirements
 Each State receiving a grant under this part shall submit to the Commission, at such time and in such manner as the Commission may require, an annual report including—
 (1)data on the State’s progress in achieving the targets for the performance measures established under section 297C;
 (2)a description of the challenges the State has faced in implementing the programs and activities funded by the grant and how it has addressed or plans to address those challenges; and
 (3)findings from the evaluation plan for the grant. 297E.Authorization of appropriations (a)Authorization (1)In generalThere are authorized to be appropriated such sums as may be necessary for fiscal year 2018 and each succeeding fiscal year to carry out this part.
 (2)No continuing availability of fundsAny amount appropriated for a fiscal year pursuant to the authorization under paragraph (1) shall not remain available for any subsequent fiscal year.
 (b)Reservation of fundsFrom the amount made available to carry out this part for a fiscal year, the Commission may reserve not more than 10 percent of such amount to carry out activities related to—
 (1)technical assistance; and (2)outreach and dissemination..
 (b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle D of title II the following:
				
					
						Part 7—Payments for Improving Voting System Security
						Sec. 297. Incentives for States to improve voting system security.
						Sec. 297A. Criteria for awarding grants.
						Sec. 297B. Criteria for evaluating applications.
						Sec. 297C. Establishment of performance measures and targets.
						Sec. 297D. Reporting requirements.
						Sec. 297E. Authorization of appropriations..
			5.Duties of Secretary of Homeland Security
			(a)Notification of breaches of voting system security or related investigations
 (1)Requiring notification to Congress and State election officialsIf the Secretary of Homeland Security makes a determination that the security of any voting system or any voter registration database that has been used or will be used in an election for Federal office has been breached, or if the Secretary is conducting an investigation regarding whether or not the security of such a system or database has been breached, the Secretary shall submit a report on the determination or investigation to the Committee on Homeland Security of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the chief State election official of the State in which the system is used or will be used.
 (2)DeadlineThe Secretary shall submit the report required under paragraph (1) not later than 30 days after making the determination involved or initiating the investigation involved (as the case may be).
 (b)Sharing information with State election officialsAt the request of a State, the Secretary of Homeland Security shall collaborate with the chief State election official of the State to help prevent and respond to threats to the security of the voting systems and databases described in subsection (a), including assisting such official with obtaining the appropriate level of security clearance necessary to receive information regarding such threats.
 (c)DefinitionsIn this subsection— (1)the chief State election official of a State is the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act; and
 (2)the term voting system has the meaning given such term under section 301(b) of the Help America Vote Act of 2002 (52 U.S.C. 21081(b)).
				